EXHIBIT 10.1

 
 
 

 
STOCKHOLDERS’ AGREEMENT
 
by and between
 
AEMETIS, INC.
 


 
and
 


 
WESTERN MILLING INVESTORS, LLC,
 
AS SECURITYHOLDERS’ REPRESENTATIVE
 


 
Dated as of July 6, 2012
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 

STOCKHOLDERS’ AGREEMENT
 
THIS STOCKHOLDERS’ AGREEMENT (this “Stockholders Agreement”) is made and entered
into as of July 6, 2012, by and between Aemetis, Inc., a Nevada corporation (the
“Company”) and Western Milling Investors, LLC, solely in its capacity as the
Securityholders’ Representative acting on behalf of certain former holders of
Series A Preferred and Series B Preferred Stock of Cilion, Inc., all of which
are identified on Schedule I attached hereto (the “Cilion
Stockholders”).  Reference is made to that certain Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”), by and among Company, AE
Advanced Fuels, Inc., Keyes Facility Acquisition Corp. (“Merger Sub”), Cilion,
Inc. (“Cilion”) and the Securityholders’ Representative.
 
W I T N E S S E T H
 
WHEREAS, this is the Stockholders’ Agreement referred to in the Merger
Agreement;


WHEREAS, pursuant to the Merger Agreement, Company will acquire Cilion through
the Merger of Merger Sub with and into Cilion, with Cilion being the surviving
corporation;


WHEREAS, in the Merger, the capital stock of Cilion owned by the Cilion
Stockholders will be converted into the right to receive Cash Merger
Consideration and Stock Merger Consideration, all as more particularly set forth
in the Merger Agreement;


WHEREAS, the Cilion Stockholders appointed the Securityholders’ Representative
as their sole representative and agent to act on their behalf in regard to any
matters arising under the Merger Agreement and this Stockholders Agreement; and


WHEREAS, the execution and delivery of this Agreement is a condition precedent
to Cilion’s obligation to consummate the Merger Agreement and transactions
contemplated thereby.


NOW, THEREFORE, in consideration of the foregoing and mutual covenants and
agreements hereinafter set forth, and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:


ARTICLE I
OBSERVER RIGHTS
 
Section 1.1 Observer Rights.
 
(a) For a period of three (3) years following the date hereof, the
Securityholders’ Representative, or its designee, shall be permitted to be
present in a nonvoting observer capacity (the “Board Observer”) at all meetings
of the Board of Directors (the “Board”) of the Company.  The Board Observer
shall be entitled to receive copies of all notices, minutes, consents, and other
materials that the Company provides to its directors at the same time and in the
same manner as provided to such directors provided, however, that the Board
Observer shall agree to hold in confidence and trust all information so
provided.  Notwithstanding the foregoing, in the event the Securityholders’
Representative, or its designee, has not executed and delivered to the Company a
confidentiality agreement in the form of Exhibit A attached hereto (the
“Confidentiality Agreement”), the Company reserves the right to withhold any
information and to exclude the Board Observer from any meeting or portion
thereof if access to such information or attendance at such meeting could
adversely affect the attorney-client privilege or attorney work product
privilege between the Company and its counsel or result in disclosure of trade
secrets or information of third parties the confidentiality of which the Company
is obligated to maintain.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) The Company recognizes and acknowledges that the Securityholders’
Representative and the Cilion Stockholders may now or in the future be engaged
in the research, development, production, marketing, licensing and/or sale of
similar services or products to those being researched, developed, produced,
marketed, licensed and/or sold by the Company and its Subsidiaries.  Nothing in
this Stockholders’ Agreement shall be construed to prevent the Securityholders’
Representative and the Cilion Stockholders from engaging independently in such
activities.
 
(c) Nothing contained in this Stockholders’ Agreement shall be construed as
preventing Securityholders’ Representative from distributing such information to
the Cilion Stockholders, which Securityholders’ Representative may elect to do
in its sole discretion but only if the Cilion Stockholder receiving such
information has signed the Confidentiality Agreement or a similar form of
confidentiality agreement.  For purposes of this Stockholders’ Agreement, the
term “Material Confidential Information” means material nonpublic information
under Regulation FD.
 
ARTICLE II
REGULATORY COMPLIANCE
 
Unless otherwise specified in this Article II, the Company covenants with
Securityholders’ Representative as follows, which covenants are for the benefit
of each Cilion Stockholder and their respective permitted assignees.
 
Section 2.1 Applicable Regulatory Compliance.
 
(a) The Company agrees to provide, or cause to be provided, to the
Securityholders’ Representative, or its designee(s), as promptly as reasonably
practicable upon written request therefor, any information in the possession or
under the control of the Company or its Subsidiaries to the extent (i)
reasonably necessary to allow the Cilion Stockholders to comply with reporting,
disclosure, filing or other requirements imposed on it or its Affiliates by a
Governmental Authority having jurisdiction over it, including under applicable
securities or tax laws, including the Sarbanes-Oxley Act of 2002 and the rules
and regulations thereunder, or applicable rules of any Self-Regulatory
Organization (collectively, the “Applicable Regulatory Requirements”); (ii)
reasonably required for use by the Securityholders’ Representative and/or Cilion
Stockholders in any judicial, regulatory, administrative, tax or other
proceeding; or (iii) reasonably required in order to satisfy any audit,
accounting, claims, regulatory, litigation, tax or other similar requirements;
provided that the Company shall have the right to redact any Company Material
Confidential Information.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) The Company will maintain true books and records of account in which full
and correct entries will be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP,
consistently applied, and will set aside on its books such accruals and reserves
as may be required under GAAP.
 
(c) The Company shall use commercially reasonable efforts to maintain systems of
disclosure controls and procedures and internal control over financial
reporting, to the extent and only to the extent if such systems are reasonably
required to enable the Securityholders’ Representative to satisfy its
obligations under applicable securities laws, including under the Sarbanes-Oxley
Act of 2002 and the rules and regulations thereunder.
 
Section 2.2 Securities Compliance. The Company shall notify the SEC in
accordance with its rules and regulations, of the transactions contemplated by
the Merger Agreement and this Stockholders Agreement and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Stock Merger
Consideration to the Cilion Stockholders.
 
Section 2.3 Reporting Requirements. If the Company has not filed its periodic
reports with the SEC, or if the SEC ceases making these periodic reports
available via the Internet without charge, then the Company shall furnish the
following to the Securityholders’ Representative:
 
(a) as soon as practicable, but in any event within ninety (90) days after the
end of each fiscal year of the Company, (i) a balance sheet as of the end of
such year, (ii) statements of income and of cash flows for such year, and a
comparison between (x) the actual amounts as of and for such fiscal year and (y)
the comparable amounts for the prior year and as included in the Budget (as
defined below) for such year, with an explanation of any material differences
between such amounts and a schedule as to the sources and applications of funds
for such year, and (iii) a statement of stockholders’ equity as of the end of
such year, all such financial statements audited and certified by independent
public accountants selected by the Board.
 
(b) as soon as practicable, but in any event within forty five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and of cash flows for such fiscal
quarter, and an unaudited balance sheet and a statement of stockholders’ equity
as of the end of such fiscal quarter, all prepared in accordance with GAAP
(except that such financial statements may (i) be subject to normal year-end
audit adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP);
 
(c) as soon as practicable, but in any event thirty (30) days before the end of
each fiscal year, a budget and business plan for the next fiscal year for the
Company (collectively, the “Budget”), approved by the Board and prepared on a
monthly basis, including balance sheets, income statements, and statements of
cash flow for such months and, promptly after prepared, any other budgets or
revised budgets prepared by the Company; and
 
 
4

--------------------------------------------------------------------------------

 
 
(d) if, for any period, the Company has any Subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated Subsidiaries.
 
ARTICLE III
REGISTRATION RIGHTS
 
Registration Rights.  The Company covenants and agrees as follows:
 
Section 3.1 Definitions.  For purposes of this Article III:
 
(a) The term “Act” means the Securities Act of 1933, as amended.
 
(b) The term “Form S-3” means such form under the Act as in effect on the date
hereof or any registration form under the Act subsequently adopted by the SEC
that permits inclusion or incorporation of substantial information by reference
to other documents filed by the Company with the SEC.
 
(c) The term “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 3.9
hereof.
 
(d) The term “Initial Offering” means the Company’s first firm commitment
underwritten public offering of its Common Stock under the Act that results in
the conversion of the Company’s outstanding Preferred Stock into Common Stock in
accordance with the provisions of the Company’s Amended and Restated Certificate
of Incorporation.
 
(e) The term “Other Holder” means any other Company stockholder to whom the
Company has granted registration rights.
 
(f) The term “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
(g) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.
 
(h) The term “Registrable Securities” means (i) the shares of the Company’s
common stock issued to the Cilion Stockholders pursuant to the Merger Agreement
(the “Merger Shares”), (ii) any capital stock of the Company issued or issuable
as a dividend or other distribution with respect to, or in exchange for, or in
replacement of, the Merger Shares, whether by stock split, recapitalization,
merger, consolidation or otherwise, until the registration rights granted by
this Agreement with respect to the Merger Shares have terminated in accordance
with this Agreement.
 
(i) The term “Rule 144” shall mean Rule 144 under the Act.
 
(j) The term “SEC” shall mean the Securities and Exchange Commission.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.2 Company Registration.
 
(a) If (but without any obligation to do so) the Company proposes to register
any of its stock or other securities under the Act in connection with the public
offering of such securities (other than a registration relating solely to the
sale of securities of participants in a Company employee benefit plan, a
registration covering only securities proposed to be issued in exchange for
securities or assets of another corporation, or a registration in which the only
Common Stock being registered is Common Stock issuable upon conversion of debt
securities that are also being registered), the Company shall, at such time,
promptly give each Holder written notice of such registration.  Upon the written
request of each Holder given within twenty (20) days after such notice is
delivered to such Holder in accordance with Section 3.5, the Company shall,
subject to the provisions of Section 3.2(c), use best efforts to cause to be
registered under the Act all of the Registrable Securities that each such Holder
requests to be registered.
 
(b) Right to Terminate Registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 3.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.  The expenses of such
withdrawn registration shall be borne by the Company in accordance with
Section 3.6 hereof.
 
(c) Underwriting Requirements.  In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under this Section 3.2 to include any of the Holders’ securities in
such underwriting unless they accept the terms of the underwriting as agreed
upon between the Company and the underwriters selected by the Company (or by
other persons entitled to select the underwriters) and enter into an
underwriting agreement in customary form with such underwriters, and then,
subject to the remaining provisions of this Section 3.2(c), only in such
quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company.  If the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of the offering, the Company will include in such registration only the amount
of securities which the managing underwriters have advised can be sold, and will
allocate such amount, first, to the amount of securities the Company proposes to
sell and second, pro rata among the Holders and Other Holders based on the
number of shares held by all such Holders and Other Holders or in such other
proportions as shall mutually be agreed to by all such selling holders.  For
purposes of the preceding sentence concerning apportionment, for any selling
stockholder that is a Holder of Registrable Securities and that is a venture
capital fund, partnership or corporation, the affiliated venture capital funds,
partners, retired partners and stockholders of such Holder, or the estates and
family members of any such partners and retired partners and any trusts for the
benefit of any of the foregoing persons shall be deemed to be a single “selling
Holder,” and any pro rata reduction with respect to such “selling Holder” shall
be based upon the aggregate amount of Registrable Securities owned by all such
related entities and individuals.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.3 Demand Registration.  In case the Company shall receive from the
Holders of at least twenty-five percent (25%) of the Registrable Securities (for
purposes of this Section 3.3, the “Initiating Holders”) a written request or
requests that the Company effect a registration on Form S-3 and any related
qualification or compliance with respect to all or a part of the Registrable
Securities owned by such Holder, the Company shall:
 
(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all Holders; and
 
(b) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and any other securities for which registration has been
requested by Other Holders within ninety (90) days after any written request for
registration, and use its best efforts to cause such registration statement to
become effective (provided, that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company will furnish to
a single counsel selected by the Holders and Other Holders copies of all such
documents proposed to be filed, which documents will be subject to review and
approval of such counsel), use its best efforts to file all such qualifications
as may be so requested and as would permit or facilitate the sale and
distribution of all or such portion of such Holders’ Registrable Securities as
are specified in such request (and to avoid the issuance of (or if issued,
obtain the withdrawal of) any order suspending the effectiveness of a
registration statement, or the lifting of any suspension of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction as soon as possible), and, together with all or such portion
of the Registrable Securities of any Holders or Other Holders joining in such
request as are specified in a written request given within fifteen (15) days
after such notice from the Company is delivered to such Holder, provided,
however, that the Company shall not be obligated to effect any such
registration, qualification or compliance, pursuant to this Section 3.3:
 
(i) if Form S-3 is not available for such offering by the Holders;
 
(ii) if the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public of less than $5,000,000;
 
(iii) if the Company shall furnish to Holders requesting a registration
statement pursuant to this Section 3.3 a certificate signed by the Company’s
Chief Executive Officer or Chairman of the Board stating that in the good faith
judgment of the Board of Directors of the Company, it would be materially
detrimental to the Company and its stockholders for such registration statement
to be effected at such time, in which event the Company shall have the right to
defer such filing for a period of not more than ninety (90) days after receipt
of the request of the Initiating Holders, provided that such right shall be
exercised by the Company not more than once in any twelve (12)-month period;
 
(iv) if the Company has, within the six (6) month period preceding the date of
such request, already effected one registration on Form S-3 for the Holders
pursuant to this Section 3.3;
 
 
7

--------------------------------------------------------------------------------

 
 
(v) if the Company has already effected four registrations on Form S-3 for the
Holders pursuant to this Section 3.3; or
 
(vi) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
 
(c) If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to this Section 3.3 and the
Company shall include such information in the written notice referred to in
Section 3.3(a).  The provisions of Section 3.2(b) shall be applicable to such
request (with the substitution of Section 3.3 for references to Section 3.2).
 
Section 3.4 Obligations of the Company.  Whenever required under this Article
III to effect the registration of any Registrable Securities, the Company shall,
as expeditiously as reasonably possible:
 
(a) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement during such period, which period shall not be less than
six (6) months;
 
(b) furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, each amendment and supplement thereto, in conformity
with the requirements of the Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them;
 
(c) use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;
 
(d) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering and take all such other actions as the
Holders or the underwriters reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities;
 
(e) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and, at the request
of any such seller, the Company will prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statement
therein not misleading;
 
 
8

--------------------------------------------------------------------------------

 
 
(f) cause all such Registrable Securities registered pursuant to this Article
III to be listed on a national exchange or trading system and on each securities
exchange and trading system on which similar securities issued by the Company
are then listed;
 
(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;
 
(h) make available for inspection by any Holder, any underwriter participating
in any disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any Holder or underwriter, all financial
and other records, pertinent corporate documents and properties of the Company,
and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement; and
 
(i) obtain a cold comfort letter from the Company’s independent public
accountants in customary form and covering such matters customarily given or
covered by independent public accountants in an underwritten public offering of
securities, addressed to the Holders.
 
(j) Notwithstanding the provisions of this Article III, the Company shall be
entitled to postpone or suspend, for a reasonable period of time (and in no
event in excess of 90 days), the filing, effectiveness or use of, or trading
under, any registration statement if the Company shall determine that any such
filing or the sale of any securities pursuant to such registration statement
would in the good faith judgment of the Board of Directors of the Company
require disclosure of material nonpublic information that, if disclosed at such
time, would be materially harmful to the interests of the Company and its
stockholders; provided, however, that during any such period all executive
officers and directors of the Company are also prohibited from selling
securities of the Company (or any security of any of the Company’s subsidiaries
or affiliates).  In the event of the suspension of effectiveness of any
registration statement pursuant to this Section 3.4, the applicable time period
during which such registration statement is to remain effective shall be
extended by that number of days equal to the number of days the effectiveness of
such registration statement was suspended.  No more than one (1) such suspension
may be initiated in any twelve (12) month period.
 
Section 3.5 Information from Holder.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Article III with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Holder’s
Registrable Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.6 Expenses of Registration.  All expenses other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Sections 3.2 and 3.3, including (without limitation)
all registration, filing and qualification fees, printers’ and accounting fees,
fees and disbursements of counsel for the Company and the reasonable fees and
disbursements of one counsel for the selling Holders (which counsel shall be
selected by selling Holders and Other Holders holding a majority of the
securities included in such registration) shall be borne by the
Company.  Notwithstanding the foregoing, the Company shall not be required to
pay for any expenses of any registration proceeding begun pursuant to
Section 3.2 or Section 3.3 if the registration request is subsequently withdrawn
at the request of the Holders of a majority of the Registrable Securities to be
registered (in which case all participating Holders shall bear such expenses pro
rata based upon the number of Registrable Securities that were to be included in
the withdrawn registration), unless, in the case of a registration requested
under Section 3.3, the Holders of a majority of the Registrable Securities agree
to forfeit their right to one registration pursuant to Section 3.3 and provided,
however, that if at the time of such withdrawal, the Holders have learned of a
material adverse change in the condition, business or prospects of the Company
from that known to the Holders at the time of their request and have withdrawn
the request with reasonable promptness following their discovery of such
material adverse change, then the Holders shall not be required to pay any of
such expenses and shall retain their rights pursuant to Section 3.3.
 
Section 3.7 Delay of Registration.  No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Article III.
 
Section 3.8 Indemnification.  In the event any Registrable Securities are
included in a registration statement under this Article III:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, officers, directors and stockholders of each Holder,
legal counsel and accountants for each Holder, any underwriter (as defined in
the Act) for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the Act or the 1934 Act, against any losses,
claims, damages or liabilities (joint or several) to which they may become
subject under the Act, the 1934 Act, any state securities laws or any rule or
regulation promulgated under the Act, insofar as such losses, claims, damages,
or liabilities (or actions in respect thereof) arise out of or are based upon
any of the following statements, omissions or violations (collectively a
“Violation”):  (i) any untrue statement or alleged untrue statement of a
material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) the omission or alleged omission to state in such
registration statement a material fact required to be stated therein, or
necessary to make the statements therein not misleading or (iii) any violation
or alleged violation by the Company of the Act, the 1934 Act, any state
securities laws or any rule or regulation promulgated under the Act, the 1934
Act or any state securities laws,  and the Company will reimburse each such
Holder, underwriter, controlling person or other aforementioned person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this subsection 3.8(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder, underwriter, controlling person or
other aforementioned person; provided further, however, that the foregoing
indemnity agreement with respect to any preliminary prospectus shall not inure
to the benefit of any Holder or underwriter or other aforementioned person, or
any person controlling such Holder or underwriter, from whom the person
asserting any such losses, claims, damages or liabilities purchased shares in
the offering, if a copy of the most current prospectus was not sent or given by
or on behalf of such Holder or underwriter or other aforementioned person to
such person, if required by law to have been so delivered, at or prior to the
written confirmation of the sale of the shares to such person, and if the
prospectus (as so amended or supplemented) would have cured the defect giving
rise to such loss, claim, damage or liability.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Act, legal counsel and accountants for the Company, any
underwriter, any other Holder selling securities in such registration statement
and any controlling person of any such underwriter or other Holder, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject, under the Act, the 1934 Act, any state
securities laws or any rule or regulation promulgated under the Act, the 1934
Act or any state securities laws, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration;
and each such Holder will reimburse any person intended to be indemnified
pursuant to this subsection 3.8(b) for any legal or other expenses reasonably
incurred by such person in connection with investigating or defending any such
loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the indemnity agreement contained in this
subsection 3.8(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Holder (which consent shall not be unreasonably withheld),
and provided that in no event shall any indemnity under this subsection 3.8(b)
exceed the net proceeds from the offering received by such Holder.
 
(c) Promptly after receipt by an indemnified party under this Section 3.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 3.8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of liability to the indemnified party under this
Section 3.8 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 3.8.
 
 
11

--------------------------------------------------------------------------------

 
 
(d) If the indemnification provided for in this Section 3.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations; provided,
however, that no contribution by any Holder, when combined with any amounts paid
by such Holder pursuant to Section 3.8(b), shall exceed the net proceeds from
the offering received by such Holder.  The relative fault of the indemnifying
party and the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(f) The obligations of the Company and Holders under this Section 3.8 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Article III and otherwise.
 
Section 3.9 Assignment of Registration Rights.  The rights to cause the Company
to register Registrable Securities pursuant to this Article III may be assigned
(but only with all related obligations) by a Holder to a transferee or assignee
of such securities that (i) is a subsidiary, parent, partner, limited partner,
retired partner, member, former member, stockholder or affiliate of a Holder,
(ii) is a Holder’s family member or trust for the benefit of an individual
Holder, or (iii) after such assignment or transfer, holds at least 25% of the
Registrable Securities (subject to appropriate adjustment for stock splits,
stock dividends, combinations or the like) held by such Holder immediately prior
to such assignment or transfer, provided:  (a) the transferee or assignee is not
a direct competitor of the Company or an affiliate of a direct competitor of the
Company, (b) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned and (c) such transferee or assignee agrees in writing to be bound
by and subject to the terms and conditions of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.10  “Market Stand-Off” Agreement.
 
(a) Each Holder hereby agrees that it will not, without the prior written
consent of the managing underwriter, during the period commencing on the date of
the final prospectus relating to the Company’s Initial Offering and ending on
the date specified by the Company and the managing underwriter (such period not
to exceed one hundred eighty (180) days) (i) lend, offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock
held immediately prior to the effectiveness of the Registration Statement for
such offering, or (ii) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Common Stock, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or other securities, in
cash or otherwise.  The foregoing provisions of this Section 3.10 shall apply
only to the Initial Offering of equity securities, and shall (i) not apply to
the sale of any shares to an underwriter pursuant to an underwriting agreement,
(ii) not apply to any Holder that owns less than one percent of the issued and
outstanding common stock of the Company, and (iii) only be applicable to the
Holders if all officers, directors and greater than one percent (1%)
stockholders of the Company enter into similar agreements.  The underwriters in
connection with the Company’s Initial Offering are intended third-party
beneficiaries of this Section 3.10 and shall have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.  Each
Holder further agrees to execute such agreements as may be reasonably requested
by the underwriters in the Company’s Initial Offering that are consistent with
this Section 3.10 or that are necessary to give further effect
thereto.  Notwithstanding the foregoing, the prior written consent of the
managing underwriter shall not be required for an assignment of any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock by a Holder to a transferee or assignee that is a subsidiary,
parent, partner, limited partner, retired partner, member, former member,
stockholder or affiliate of a Holder, provided however, that such transferee or
assignee agrees in writing to be bound by and subject to the provisions of this
Section 3.10.
 
In order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
shares or securities of every other person subject to the foregoing restriction)
until the end of such period.
 
(b) Each Holder that owns more than one percent of the issued and outstanding
common stock of the Company agrees that a legend reading substantially as
follows shall be placed on all certificates representing all Registrable
Securities of each Holder (and the shares or securities of every other person
subject to the restriction contained in this Section 3.10):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP PERIOD
OF UP TO 180 DAYS AFTER THE EFFECTIVE DATE OF THE ISSUER’S REGISTRATION
STATEMENT FILED UNDER THE ACT, AS AMENDED, AS SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE ORIGINAL HOLDER OF THESE SECURITIES, A COPY OF WHICH MAY BE
OBTAINED AT THE ISSUER’S PRINCIPAL OFFICE.  SUCH LOCK-UP PERIOD IS BINDING ON
TRANSFEREES OF THESE SHARES.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3.11 Termination of Rights.  No Holder shall be entitled to exercise any
right provided for in this Agreement after three (3) years following the
consummation of the Initial Offering, or (ii) as to any Holder, such earlier
time after the Initial Offering at which such Holder (A) can sell all shares
held by it in compliance with Rule 144 or (B) holds one percent (1%) or less of
the Company’s outstanding Common Stock and all Registrable Securities held by
such Holder (together with any affiliate of the Holder with whom such Holder
must aggregate its sales under Rule 144) can be sold in any three (3)-month
period without registration in compliance with Rule 144.
 
ARTICLE IV
Miscellaneous
 
Section 4.1 Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any shares of Registrable Securities).  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
Section 4.2 Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Delaware.
 
Section 4.3 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
Section 4.4 Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
Section 4.5 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed effectively given:  (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient; if not, then on the next business day, (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to the respective parties at the
addresses set forth on the signature pages attached hereto (or at such other
addresses as shall be specified by notice given in accordance with this
Section 4.5).
 
 
14

--------------------------------------------------------------------------------

 
 
Section 4.6 Expenses.  If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.
 
Section 4.7 Entire Agreement; Amendments and Waivers.  This Agreement (including
the Exhibits hereto, if any) constitutes the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof.  Any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the Securityholders’ Representative.  Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
Registrable Securities, each future holder of all such Registrable Securities,
and the Company.
 
Section 4.8 Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.
 
Section 4.9 Aggregation of Stock.  All shares of Registrable Securities held or
acquired by affiliated entities (including affiliated venture capital funds) or
persons shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Stockholders’ Agreement as of
the date first written above.
 

  COMPANY:       AEMETIS, INC.       By:      /s/ Eric A.
McAfee                                                 Name: Eric A. McAfee     
Title: Chief Executive Officer       ADDRESS:
____________________________________
____________________________________
____________________________________
     
SECURITYHOLDERS’ REPRESENTATIVE
 
WESTERN MILLING INVESTORS, LLC
      By:     /s/ Kevin Kruse                                                  
   Name: Kevin Kruse      Title: Manager       ADDRESS:
____________________________________
____________________________________
____________________________________

 
16

--------------------------------------------------------------------------------